DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4,5, ‘the radial plane’ lacks antecedence in both claims.
Also, the phrase ‘contained in a common horizontal plane’ is unclear. ‘Common horizontal plane’ of what? ‘Common’ to what? The grinding wheel? This is unclear. The term ‘horizontal’ is relative and the orientation, without reference, is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO 2011/121640-Bando.
Bando discloses a glass plate machining apparatus comprising a grinding head 27/21 of a central grinding machining area 23, and two rotary suction devices 4A, 4B (equivalent to the "grinding work tables" of the present invention), arranged in parallel of transport direction that rotate under numerical control independent of each other (paragraph [0027]) and that are moved independently of each other along a Y axis parallel to the conveying direction of a glass plate and an X axis orthogonal to the Y axis (paragraphs [0018] to [0025] and [0028]),the two grinding work tables 4A,4B, including a table base 18, a main body unit 5A,B for subjecting base 18 to angular movement (theta) and an X-axis moving means 16 to move main body along X-axis, the two rotary suction devices/grinding work tables 4A, 4B alternately advancing independently of one another (from S1 and S2) and retreating toward and away from the grinding machining area 23 of the grinding head 27/21 and moving relative to the grinding head so that grinding is performed on the glass plate by the grinding head 27 during advancement (Abstract, paragraphs [0044] and [0045]), one grinding work table retreating from the position corresponding to the grinding head to carry out the already-grinded glass plate and receive the next glass plate that will be newly grinded while the other grinding work table holding a glass plate is allowing said glass plate to be grinded by the grinding head (paragraph [0046]), the grinding head of the central grinding machining area continuing grinding on the glass plates.  Furthermore, paragraphs [0041] and [0045] indicates that the rotary suction devices perform polar coordinate control Fig 1, theta, i.e. said two grinding worktables 4A/B configured to be alternately advanced to a position corresponding to said grinding head by its angularly controlled rotation by the main body unit and by its X-axis movement by the X-axis moving means.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bando’ 640.
Bando discloses the claimed invention, as detailed above, including:
4. (Previously Presented) The glass-plate working apparatus according to claim 3, wherein the grinding head 27/21 is rotatable about a rotation axis that is perpendicular to the glass-plate transporting direction (Y) (See Fig 3, rotation axis of 21 is perpendicular to Y axis).
5. (Previously Presented) The glass-plate working apparatus according to claim 1, wherein the grinding head is rotatable about a rotation axis that is perpendicular to the glass-plate transporting direction (Y) (See Fig 3, rotation axis of 21 is perpendicular to Y axis).  
Bando does not disclose from claims 4,5 wherein the radial plane of the grinding head is contained in a common horizontal plane. Although this recitation is unclear, it is interpreted as being that the radial plane is horizontal to the ground?  Bando’640 shows the radial plane not horizontal to the ground because of the orientation of the grinding wheel relative to the desired working area of the glass.  However, the exact orientation of the grinding wheel (i.e. the radial plane of the wheel) would have been an obvious design expedient and obvious to one of ordinary skill in the art since the radial plane orientation would be dictated by the relative orientation of the grinding wheel to the desired working surface of the grinding wheel. The relative orientation of the glass holder and grinding wheel with respect to a horizontal plane (horizontal to the ground) would not patentably distinct the claimed invention over the prior art of record. For instance, take Figure 3 and rotate it until the radial plane of grinding wheel is ‘horizontal.’  The machine components are the same and perform equally regardless of orientation and therefore this limitation is considered an obvious design expedient based on orientation of other components like the plate holder and the desired surface of glass being ground.
Response to Arguments
Applicant's arguments filed 3-16-21 and 6-7-21 have been fully considered but they are not persuasive. The claims have been amended causing addition 112 problems as detailed above.

Applicant, in the 3-16-21 Remarks, argues Bando ‘640 can have more than 1 grinding wheel.  However, the number of grinding wheels is not germane to claim limitations and what is ‘possible’ with Bando 640 does not patentably distinct invention over prior art of record Bando.  In addition, The grinding wheel is fixed during grinding and two worktables 18 on 4A,4B move independently to and fro from grinding head to alternately bring a workpiece into engagement with grinding head so that a grinding can be carried out continuously.
	Contrary to arguments on page 6 of 3-16-21 arguments, Bando 640 discloses or makes obvious per claims 4,5 the claimed invention. Every limitation claimed is met or rendered obvious by Bando 640 as detailed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 18, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723